Exhibit 10.9

 

FINAL VERSION

 

INTERLINE BRANDS, INC.

2012 STOCK OPTION PLAN

Effective September 7, 2012

 

1.                                      Purpose

 

The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees and
directors of the Company and its Affiliates can be granted options to acquire
and maintain Common Stock, thereby strengthening their commitment to the welfare
of the Company and its Affiliates and promoting an identity of interest between
stockholders and these persons.

 

2.                                      Definitions

 

The following definitions shall be applicable throughout the Plan.

 

(a)           “Affiliate” means (i) any entity that directly or indirectly is
controlled by, controls or is under common control with the Company and (ii) to
the extent provided by the Committee, any entity in which the Company has a
significant equity interest.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Cause” shall mean, (i) if a Participant is a party to an
employment or a severance agreement with the Company or one of its Subsidiaries,
the occurrence of any circumstances defined as “Cause” in such employment or
severance agreement, or (ii) if a Participant is not a party to an employment or
severance agreement with the Company or a Subsidiary, (A) the Participant’s
indictment for, or conviction or entry of a plea of guilty or nolo contendere to
(1) any felony or (2) any crime (whether or not a felony) involving moral
turpitude, fraud, theft, breach of trust or other similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Participant may be subject, (B) the Participant’s being or having been engaged
in conduct constituting breach of fiduciary duty, willful misconduct or
negligence relating to the Company or any of its Subsidiaries or the performance
of the Participant’s duties, (C) the Participant’s willful failure to (1) follow
a reasonable and lawful directive of the Company, the Subsidiary at which he or
she is employed or provides services, or the Board, or (2) comply with any
written rules, regulations, policies or procedures of the Company or a
Subsidiary at which he or he is employed or to which he or she provides services
which, if not complied with, would reasonably be expected to have more than a de
minimis adverse effect on the business or financial condition of the Company, or
(D) the Participant’s deliberate and continued failure to perform his or her
material duties to the Company or any of its Subsidiaries.  Notwithstanding the
foregoing,

 

--------------------------------------------------------------------------------


 

the events described in clauses (A) through (D) of this definition shall
constitute Cause only if the Company or a Subsidiary provides the Participant
with written notice within 30 days after the Company’s or such Subsidiary’s
initial knowledge of the events or circumstances that the Company or Subsidiary
believes constitute Cause and the Participant fails to cure such event or
circumstance within 30 days after receipt from the Company or Subsidiary of such
notice.  For purposes of this definition, no act, or failure to act, on the part
of the Participant shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant’s action or omission was in the best interests of the Company.

 

(d)           “Change in Capitalization” means (i) the outstanding shares of
Common Stock are increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, stock dividend, stock split, reverse stock split,
combination or exchange of shares, change in corporate structure or any similar
corporate event or transaction or (ii) an extraordinary dividend or distribution
of cash or property, including the spin-off of the stock of a Subsidiary.

 

(e)            “Change in Control” means, in a single transaction or series of
related transactions, the occurrence of any of the following events: (i) a
majority of the outstanding voting power represented by the then outstanding
common stock or other equity securities of the Company shall have been acquired
or otherwise become beneficially owned, directly or indirectly, by any Person or
Persons acting as a “group” within the meaning of the Exchange Act (other than
any member of the Existing Owner Group), other than by reason of any
underwritten public offering of the common stock of the Company, (ii) the sale,
transfer, assignment or other disposition (including by merger, share purchase,
recapitalization, redemption, reorganization, consolidation or otherwise, but
excluding an underwritten public offering of the common stock of the Company) by
stockholders of the Company of more than fifty percent (50%) of the voting power
represented by the then outstanding common stock or other equity securities of
the Company, or (iii) the sale of all or substantially all the assets of the
Company and its Subsidiaries on a consolidated basis, in each case to one or
more Persons (other than to any Person who is a member of the Existing Owner
Group).  Notwithstanding the foregoing, a transaction will not constitute a
“Change in Control” if, following the transaction, the Company will be
beneficially owned directly or indirectly in substantially the same proportions
(excluding beneficial ownership of the Company by any of the GSCP Parties or the
P2 Parties by reason of their respective portfolio companies’ beneficial
ownership of the Company) by the Persons who held the Company’s securities
immediately before such transaction or any of their affiliates.

 

2

--------------------------------------------------------------------------------


 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

 

(g)            “Committee” means a committee of at least two members of the
Board as the Board may appoint to administer the Plan or, if no such committee
has been appointed by the Board, the Board.

 

(h)           “Common Stock” means the common stock, par value $0.01 per share,
of the Company and any stock into which such common stock may be converted or
into which it may be exchanged.

 

(i)             “Company” means Interline Brands, Inc., a Delaware corporation
and any successor thereto.

 

(j)            “Corporate Transaction” means (a) a merger, consolidation,
reorganization, recapitalization or other similar change in the Company’s
capital stock or (b) a liquidation or dissolution of the Company.  For the
avoidance of doubt, a Corporate Transaction may be a transaction that is also a
Change in Control.

 

(k)           “Date of Grant” means the date on which the granting of an Option
is authorized, or such other date as may be specified in such authorization or,
if there is no such date, the date indicated on the applicable Option Agreement.

 

(l)             “Director” means a member of the Board.

 

(m)          “Disability” means, unless in the case of a particular Option, the
applicable Option Agreement states otherwise, the Company or an Affiliate having
cause to terminate a Participant’s employment or service on account of
“disability,” as defined in any existing employment, consulting or other similar
agreement between the Participant and the Company or an Affiliate, or in the
absence of such an employment, consulting or other agreement, a condition
entitling a person to receive benefits under the long-term disability plan of
the Company or an Affiliate, as may be applicable to the Participant in
question, or, in the absence of such a plan, the complete and permanent
inability by reason of illness or accident to perform the duties of the
occupation at which a Participant was employed or served when such disability
commenced, as determined by the Committee based upon medical evidence acceptable
to it.

 

(n)           “Effective Date” means September 7, 2012.

 

(o)           “Eligible Person” means any Employee or Director.

 

3

--------------------------------------------------------------------------------


 

(p)           “Employee” means any individual performing services for the
Company or a Subsidiary and designated as an employee of the Company or the
Subsidiary on its payroll records.  An Employee shall not include any individual
during any period he or she is classified or treated by the Company or
Subsidiary as an independent contractor, a consultant or an employee of an
employment, consulting or temporary agency or any other entity other than the
Company or Subsidiary, without regard to whether such individual is subsequently
determined to have been, or is subsequently retroactively reclassified, as a
common-law employee of the Company or Subsidiary during such period.  An
individual shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or any Subsidiary, or between the Company and any Subsidiaries.

 

(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(r)            “Existing Owner Group” means (i) the GSCP Parties and (ii) the P2
Parties.

 

(s)            “Fair Market Value”, on a given date, means (i) if the Common
Stock is listed on a national securities exchange, the closing sale price
reported as having occurred on the primary exchange upon which the Common Stock
is listed and traded on such date, or, if there is no such sale on that date,
then on the last preceding date on which such a sale was reported; (ii) if the
Common Stock is not listed on any national securities exchange but is quoted in
an inter-dealer quotation system on a last sale basis, the final ask price
reported on such date, or, if there is no such sale on such date, then on the
last preceding date on which a sale was reported; or (iii) if the Common Stock
is not listed on a national securities exchange nor quoted on an inter-dealer
quotation system on a last sale basis, the amount determined by the Board to be
the fair market value in good faith without discounts for lack-of-liquidity,
marketability or minority ownership; provided, that, if there has been a
valuation of the Common Stock by an independent appraiser as of a date within
twelve (12) months prior to the date of the event requiring the determination of
the Board hereunder, the methodology used in such valuation shall be used by the
Board in determining Fair Market Value.

 

(t)            “Good Reason” shall mean, (i) if a Participant is a party to an
employment agreement or a severance agreement with the Company or one of its
Subsidiaries, the occurrence of any circumstances defined as “Good Reason” in
such employment or severance agreement, or (ii) if such Participant is not a
party to an employment agreement or severance agreement with the Company or one
of its Subsidiaries, without the Participant’s written consent, (A) a material
decrease in the Participant’s base salary, (B) the relocation of the
Participant’s principal place of employment that would increase the
Participant’s one-way commute by more than fifty (50) miles or the Participant’s
commute immediately prior to the date of such change of location, whichever is
greater, or (C) a material and adverse change in the Participant’s duties,
authority or responsibilities.  In the event the Participant believes Good
Reason to exist, then the Participant must provide the Company with written
notice no later than thirty (30) days after the Participant’s

 

4

--------------------------------------------------------------------------------


 

initial knowledge of the occurrence of the event or condition the Participant
claims constitutes Good Reason specifying the basis for the Participant’s belief
that Good Reason exists, and must provide the Company with thirty (30) days to
cure and must terminate his or her employment within thirty (30) days after the
end of such thirty (30) day cure period if the Company has not cured such event
or condition.

 

(u)           “GSCP Parties” means GS Capital Partners VI Fund, L.P., a Delaware
limited partnership, GS Capital Partners VI Offshore Fund, L.P., a Cayman
Islands exempted limited partnership, GS Capital Partners VI GmbH & Co. KG, a
limited partnership formed under the laws of the Federal Republic of Germany, GS
Capital Partners VI Parallel, L.P., a Delaware limited partnership, MBD 2011
Holdings, L.P., a Cayman Islands exempted limited partnership, Bridge Street
2012 Holdings, L.P. a Cayman Islands exempted limited partnership and any
Affiliates of the foregoing.

 

(v)           “Option” means an option granted by the Committee to a Participant
under the Plan.

 

(w)           “Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.

 

(x)           “Option Period” means the period described in Section 7(c).

 

(y)           “Option Price” means the per share exercise price for an Option as
described in Section 7(a) or 7(f), as applicable.

 

(z)            “P2 Parties” means P2 Capital Master Fund I, L.P., a Cayman
Islands exempted limited partnership, P2 Capital Master Fund VII, L.P. and any
Affiliates of the foregoing.

 

(aa)         “Parent” means any parent of the Company as defined in
Section 424(e) of the Code.

 

(bb)         “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Option pursuant to
Section 6.

 

(cc)          “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) of the
Exchange Act.

 

5

--------------------------------------------------------------------------------


 

(dd)                           “Plan” means this Interline Brands, Inc. 2012
Stock Option Plan, as amended from time to time.

 

(ee)                             “Restrictive Agreement” shall mean any
agreement between the Company or a Subsidiary and a Participant that contains
non-competition, non-solicitation or confidentiality restrictions on such
Participant.

 

(ff)                               “Securities Act” means the Securities Act of
1933, as amended.

 

(gg)                             “Stockholders Agreement” means the Stockholders
Agreement, dated as of September 7, 2012, by and among the Company, the GSCP
Parties, the P2 Parties, and the Persons listed as management holders on the
signature pages thereto.

 

(hh)                           “Subsidiary” means any subsidiary of the Company
as defined in Section 424(f) of the Code.

 

(ii)                                   “Termination”, “Terminated” or
“Terminates” shall mean (a) with respect to a Participant who is an Employee,
the date such Participant ceases to be employed by the Company and its
Subsidiaries or (b) with respect to a Participant who is a Director, the date
such Participant ceases to be a Director, in each case, for any reason
whatsoever (including by reason of death, Disability or adjudicated
incompetency).  Unless otherwise set forth in an Option Agreement, (a) if a
Participant is both an Employee and a Director and terminates as an Employee but
remains as a Director, the Participant will be deemed to have continued in
employment without interruption and shall be deemed to have Terminated upon
ceasing to be a Director and (b) if a Participant who is an Employee or a
Director ceases to provide services in such capacity and becomes a consultant,
the Participant will be deemed to have been Terminated upon the cessation of
such services as an Employee or Director, as applicable.

 

3.                                      Effective Date

 

The Plan is effective as of the Effective Date.

 

4.                                      Administration

 

(a)           The Committee shall administer the Plan. The majority of the
members of the Committee shall constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present or acts approved
in writing by a majority of the Committee shall be deemed the acts of the
Committee.

 

(b)           Subject to the provisions of the Plan and applicable law, the
Committee shall have the power, and in addition to other express powers and
authorizations conferred on the Committee

 

6

--------------------------------------------------------------------------------


 

by the Plan, to:  (i) designate Participants; (ii) determine the number of
shares of Common Stock to be covered by, or with respect to which payments,
rights, or other matters are to be calculated in connection with, Options;
(iii) determine the terms and conditions of any Option, including the exercise
price per share of Common Stock, the vesting schedule and duration of each
Option and make any amendment or modification to any Option Agreement consistent
with the terms of the Plan and any Option Agreement; (iv) determine whether, to
what extent, and under what circumstances Options may be settled or exercised in
cash, shares of Common Stock or other property, or canceled, forfeited, or
suspended and the method or methods by which Options may be settled, exercised,
canceled, forfeited, or suspended; (v) determine whether, to what extent, and
under what circumstances the delivery of cash, Common Stock or other property
and other amounts payable with respect to an Option shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vi) determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan, (vii) interpret, administer, reconcile any
inconsistency, correct any defect and/or supply any omission in the Plan and any
instrument or agreement relating to, or Option granted under, the Plan;
(viii) establish, amend, suspend, or waive such rules and regulations,
(ix) appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (x) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

 

(c)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Option or any documents evidencing Options granted pursuant to
the Plan shall be within the sole discretion of the Committee, may be made at
any time and shall, consistent with the Plan and any Option Agreement granted
pursuant to the Plan, be final, conclusive and binding upon all parties,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Option, and any shareholder.

 

(d)           The Committee’s determinations under the Plan need not be uniform
and may be made by it selectively among Persons who receive, or are eligible to
receive, Options (whether or not such Persons are similarly situated).  Without
limiting the generality of the foregoing, the Committee shall be entitled, among
other things, to make non-uniform and selective determinations, and to enter
into non-uniform and selective Option Agreements, as to the Eligible Persons to
receive Options under the Plan and the terms and provision of Options under the
Plan.  All decisions and determinations by the Committee in the exercise of the
above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having any interest
therein.

 

(e)           The Committee may delegate to one or more officers of the Company
or any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation,

 

7

--------------------------------------------------------------------------------


 

or election which is the responsibility of or which is allocated to the
Committee herein, and which may be so delegated as a matter of law.

 

5.                                      Shares Subject to the Plan

 

The Committee may, from time to time, grant Options to one or more Eligible
Persons; provided, however, that:

 

(a)           Subject to Section 9 and the other provisions of this Section 5,
the total aggregate number of shares of Common Stock in respect of which Options
may be granted under the Plan is 168,845.2708.

 

(b)           If and to the extent an Option under the Plan expires, terminates
or is canceled for any reason whatsoever without the Participant having received
any benefit therefrom, or any such Option is settled in cash, the shares of
Common Stock covered by such Option shall again become available for future
Options under the Plan. Notwithstanding anything to the contrary contained
herein, the following shares of Common Stock shall not be added back to the
shares of Common Stock authorized under Section 5(a): (i) shares of Common Stock
tendered by the Participant or withheld by the Company in payment of the Option
Price and (ii) shares of Common Stock tendered by the Participant or withheld by
the Company to satisfy any tax withholding obligation with respect to an Option.

 

(c)            Common Stock delivered by the Company in settlement of Options
may be authorized and unissued Common Stock or Common Stock held in the treasury
of the Company, or a combination of the foregoing.

 

6.                                      Eligibility

 

Participation shall be limited to Eligible Persons selected by the Committee (or
a person designated by the Committee) who have entered into an Option Agreement.

 

7.                                      Options

 

The Committee is authorized to grant one or more Options to any Eligible
Person.  Each Option so granted shall be subject to the conditions set forth
under this Section 7, and to such other conditions as may be reflected in the
applicable Option Agreement.

 

(a)           Option Price. The Option Price per share of Common Stock for each
Option shall be set by the Committee at the time of grant but shall not be less
than the Fair Market Value of a share of Common Stock on the Date of Grant.

 

8

--------------------------------------------------------------------------------


 

(b)           Manner of Exercise and Form of Payment. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee in the form required by the Committee accompanied by payment of the
Option Price and otherwise in accordance with the Option Agreement pursuant to
which the Option was granted; provided, that, the Company may require that a
Participant provide notice of intent to exercise an Option prior to such
exercise. The Option Price for any Common Stock purchased pursuant to the
exercise of an Option shall be paid in any or any combination of the following
forms:  (a) cash or its equivalent (e.g., a check) or (b) if permitted by the
Committee, the transfer, either actually or by attestation, to the Company of
Common Stock that has been held by the Participant for at least six (6) months
(or such lesser period as may be permitted by the Committee) prior to the
exercise of the Option, such transfer to be upon such terms and conditions as
determined by the Committee or (c) in the form of other property as determined
by the Committee.  Any Common Stock transferred to the Company as payment of the
exercise price under an Option shall be valued at their Fair Market Value on the
last business day preceding the date of exercise of such Option.  In addition,
the Committee may provide for the payment of the Option Price through Common
Stock withholding as a result of which the number of shares of Common Stock
issued upon exercise of an Option would be reduced by a number of shares of
Common Stock having a Fair Market Value equal to the Option Price.  If requested
by the Committee, the Participant shall deliver the Option Agreement evidencing
the Option to the Company, which shall endorse thereon a notation of such
exercise and return such Option Agreement to the Participant.

 

(c)            Vesting, Option Period and Expiration. Options shall vest and
become exercisable in such manner and on such date or dates determined by the
Committee and shall expire after such period, not to exceed ten years, as may be
determined by the Committee; provided, however, that notwithstanding any vesting
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. If an Option is exercisable in installments, such installments
or portions thereof which become exercisable shall remain exercisable until the
Option expires.

 

9

--------------------------------------------------------------------------------


 

(d)           Rights of Participants.  No Participant shall be deemed for any
purpose to be the owner of any Shares subject to any Option unless and until
(i) the Option shall have been exercised in accordance with the terms of this
Agreement and the Participant shall have paid the full Option Price for the
number of shares of Common Stock in respect of which the Option was exercised
and any withholding taxes due, (ii) the Participant shall have delivered to the
Company a fully executed Stockholders Agreement, (iii) the Company shall have
issued the shares of Common Stock to the Participant and (iv) the Participant’s
name shall have been entered as a holder of record on the books of the Company. 
Upon the occurrence of all of the foregoing events, the Participant shall have
full ownership rights with respect to such shares of Common Stock, subject to
the provisions of the Stockholders Agreement.

 

(e)            Option Agreement - Other Terms and Conditions. Each Option
granted under the Plan shall be evidenced by an Option Agreement.  Except as
specifically provided otherwise in such Option Agreement, each Option granted
under the Plan shall be subject to the following terms and conditions:

 

(i)             Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof.

 

(ii)            Each share of Common Stock purchased through the exercise of an
Option shall be paid for in full at the time of the exercise. Each Option shall
cease to be exercisable, as to any share of Common Stock, when the Participant
purchases the share or when the Option expires.

 

(iii)           Each Option shall vest and become exercisable by the Participant
in accordance with the vesting schedule established by the Committee and set
forth in the Option Agreement.

 

10

--------------------------------------------------------------------------------


 

(iv)          At the time of any exercise of an Option, the Committee may, in
its sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Common Stock to be acquired upon such exercise
are to be acquired for investment and not for resale or with a view to the
distribution thereof and any other representation deemed necessary by the
Committee to ensure compliance with all applicable federal and state securities
laws. Upon such a request by the Committee, delivery of such representation
prior to the delivery of any shares issued upon exercise of an Option shall be a
condition precedent to the right of the Participant or such other person to
purchase any shares. In the event certificates for Common Stock are delivered
under the Plan with respect to which such investment representation has been
obtained, the Committee may cause a legend or legends to be placed on such
certificates to make appropriate reference to such representation and to
restrict transfer in the absence of compliance with applicable federal or state
securities laws.

 

8.                                      General

 

(a)           Government and Other Regulations. The obligation of the Company to
settle Options in Common Stock shall be subject to all applicable laws, rules,
and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Option to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Common Stock
pursuant to an Option unless such shares have been properly registered for sale
pursuant to the Securities Act with the Securities and Exchange Commission and
any applicable state or foreign law or unless the Company has determined that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act or any other applicable state or
foreign law any of the shares of Common Stock to be offered or sold under the
Plan. If the shares of Common Stock offered for sale or sold under the Plan are
offered or sold pursuant to an exemption from registration under the Securities
Act or any other applicable state or foreign law, the Company may restrict the
transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

 

(b)                                  Tax Withholding.

 

(i)             A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any shares of Common Stock or other property
deliverable under any Option or from any compensation or other amounts owing to
a Participant, the amount (in cash, Common Stock or other property) of any
required tax withholding and payroll taxes in

 

11

--------------------------------------------------------------------------------


 

respect of an Option, its exercise, or any payment or transfer under an Option
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.

 

(ii)            Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability (but no more than the minimum
required withholding liability) by (A) the delivery of shares of Common Stock
owned by the Participant having a Fair Market Value equal to such withholding
liability or (B) having the Company withhold from the number of shares of Common
Stock otherwise issuable pursuant to the exercise or settlement of the Option a
number of shares with a Fair Market Value equal to such withholding liability.

 

(c)            Claim to Options and Employment Rights. No Employee or other
Person shall have any claim or right to be granted an Option under the Plan or,
having been selected for the grant of an Option, to be selected for a grant of
any other Option. Neither the Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ or
service of the Company or an Affiliate.

 

(d)            Designation and Change of Beneficiary. Each Participant shall
file with the Committee a written designation of one or more persons as the
beneficiary who shall be entitled to exercise any rights of a Participant with
respect to an Option, if any, following the Participant’s death. A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

 

(e)            Payments to Persons Other Than Participants.  If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any right exercisable by such person (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be exercised by his spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper representative to act on behalf of such
person.  Any such exercise of rights shall be a complete discharge of the
liability of the Committee and the Company therefor.

 

(f)             No Liability of Committee Members. No member of the Committee
shall be liable for any action, failure to act, determination or interpretation
made in good faith with respect

 

12

--------------------------------------------------------------------------------


 

to the Plan or any transaction hereunder.  The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder..

 

(g)            Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware.

 

(h)            Funding. No provision of the Plan shall require the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

 

(i)             Nontransferability.  Each Option shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. Except as
set forth in this Section 8(i), no Option may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided, that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance; provided, however, that
(i) any transferred Option will be subject to all of the same terms and
conditions as provided in the Plan and the applicable Option Agreement; and
(ii) the Participant’s estate or beneficiary appointed in accordance with this
Section 8(i) will remain liable for any withholding tax that may be imposed by
any federal, state or local tax authority.

 

(j)             Reliance on Reports. Each member of the Committee and each
member of the Board shall be fully justified in acting or failing to act, as the
case may be, and shall not be liable for having so acted or failed to act in
good faith, in reliance upon any report made by the independent public
accountant of the Company and its Affiliates and/or upon any other information
furnished in connection with the Plan by any person or persons other than
himself.

 

(k)            Relationship to Other Benefits. No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance

 

13

--------------------------------------------------------------------------------


 

or other benefit plan of the Company except as otherwise specifically provided
in such other plan.

 

(l)             Expenses. The expenses of administering the Plan shall be borne
by the Company and its Affiliates.

 

(m)           Pronouns. Masculine pronouns and other words of masculine gender
shall refer to both men and women.

 

(n)            Titles and Headings. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings shall
control.

 

(o)            Severability. If any provision of the Plan or any Option
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Option, or would disqualify the Plan or
any Option under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or Option and the
remainder of the Plan and any such Option shall remain in full force and effect.

 

(p)            International Participants. With respect to Participants who
reside or work outside of the United States of America, the Committee may in its
sole discretion amend the terms of the Plan or outstanding Options with respect
to such Participants in order to conform such terms with the requirements of
local law or to obtain more favorable tax or other treatment for a Participant,
the Company or its Affiliates.

 

(q)            Section 409A of the Code. To the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Options issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (i) adopt such amendments to the
Plan and Options and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Options hereunder and/or (ii) take such other actions as the
Committee determines necessary or appropriate to avoid or limit the imposition
of an additional tax under Section 409A of the Code. In the event

 

14

--------------------------------------------------------------------------------


 

that it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, payments in respect of any Option under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Option Agreement, as the case may be, without causing the Participant holding
such Options to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code. The
Participant shall be solely responsible for, and nothing herein shall obligate
the Company to pay for or on behalf of any Participant, any taxes imposed on
such Participant under Section 409A of the Code in respect of any Option granted
under the Plan.

 

(r)            Cancellation of Options; Forfeiture of Gain. Notwithstanding
anything to the contrary contained herein, an Option Agreement may provide that
the Option shall be canceled if the Participant, without the consent of the
Company, while employed by the Company or any Subsidiary or after termination of
such employment or service, violates the terms of any Restrictive Agreement (as
determined under the terms and conditions thereof) or engages in fraudulent
conduct contributing to any financial restatements. The Committee may provide in
the applicable Option Agreement that if within the time period specified in the
Option Agreement the Participant engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Option and must repay such gain to the Company.

 

9.                                      Adjustment upon Changes in
Capitalization.

 

(a)           In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of shares of Common Stock or other stock or securities with
respect to which Options may be granted under the Plan and (ii) the number and
class of shares of Common Stock or other stock or securities, cash or other
property which are subject to outstanding Options granted under the Plan and the
exercise price therefore.

 

(b)           Any such adjustment in the shares of Common Stock or other
securities with respect to any Option that is not subject to Section 409A of the
Code shall be made in a manner that would not subject the Options to
Section 409A of the Code and, with respect to any Option that is subject to
Section 409A of the Code, shall be made in a manner that complies with
Section 409A of the Code and all regulations and other guidance issued
thereunder.

 

(c)           If, by reason of a Change in Capitalization, pursuant to an
Option, a Participant shall be entitled to, or shall be entitled to exercise an
Option with respect to, new, additional or different shares of stock or
securities of the Company or any other corporation, such new, additional or
different shares shall (to the extent reasonably practicable, and taking into
account

 

15

--------------------------------------------------------------------------------


 

whether such new, additional or different shares of stock or securities of the
Company or any other corporation are publicly traded) thereupon be subject to
all of the conditions, restrictions and performance criteria which were
applicable to the Shares subject to the Option, prior to such Change in
Capitalization.

 

10.                               Effect of Certain Transactions.

 

(a)           Except as otherwise provided in the applicable Option Agreement,
in connection with a Corporate Transaction, either:

 

(i)            outstanding Options shall, unless otherwise provided in
connection with the Corporate Transaction, continue following the Corporate
Transaction and shall be adjusted if and as provided for in the agreement or
plan (in the case of a liquidation or dissolution) entered into or adopted in
connection with the Corporate Transaction (the “Transaction Agreement”), which
may include, in the sole discretion of the Committee or the parties to the
Corporate Transaction, the assumption or continuation of such Options by, or the
substitution for such Options of new awards of, the surviving, successor or
resulting entity, or a parent or subsidiary thereof, with such adjustments as to
the number and kind of shares or other securities or property subject to such
new awards, exercise prices and other terms of such new awards as the Committee
or the parties to the Corporate Transaction shall agree, or

 

(ii)           outstanding Options shall terminate upon the consummation of the
Corporate Transaction; provided, however, that vested Options (including those
Options that would become vested upon the consummation of the Corporate
Transaction) shall not be terminated without: (1) providing the holders of
affected Options a period of at least fifteen (15) calendar days prior to the
date of the consummation of the Corporate Transaction to exercise the Options or
(2) providing the holders of affected Options payment (in cash or other
consideration upon or immediately following the consummation of the Corporate
Transaction, or, to the extent permitted by Section 409A of the Code, on a
deferred basis) in respect of each share of Common Stock covered by the Option
being cancelled an amount equal to the excess, if any, of the per share price to
be paid or distributed to stockholders in the Corporate Transaction (the value
of any non-cash consideration to be determined by the Committee in good faith)
over the Option Price of the Option.

 

16

--------------------------------------------------------------------------------


 

(iii)          For the avoidance of doubt, if the amount determined pursuant to
clause (a)(ii)(2) above is zero or less, the affected Option may be cancelled
without any payment therefor.

 

(b)           Without limiting the generality of the foregoing or being
construed as requiring any such action, in connection with any such Corporate
Transaction the Committee may, in its sole and absolute discretion, cause any of
the following actions to be taken effective upon or at any time prior to any
Corporate Transaction (and any such action may be made contingent upon the
occurrence of the Corporate Transaction):

 

(i)          cause any or all unvested Options to become fully vested and
immediately exercisable (as applicable) and/or provide the holders of such
Options a reasonable period of time prior to the date of the consummation of the
Corporate Transaction to exercise the Options Rights;

 

(ii)         with respect to unvested Options that are terminated in connection
with the Corporate Transaction, provide to the holders thereof a payment (in
cash and/or other consideration) in respect of each Share covered by the Option
being terminated in an amount equal to all or a portion of the excess, if any,
of the per share price to be paid or distributed to holders of Common Stock in
the Corporate Transaction (the value of any non-cash consideration to be
determined by the Committee in good faith) over the exercise price of the
Option, which may be paid upon the consummation of the Corporate Transaction.

 

(c)         Notwithstanding anything to the contrary, the Committee may, in its
sole discretion, provide in the Transaction Agreement or otherwise for different
treatment for different Options or Options held by different Participants and,
where alternative treatment is available for a Participant’s Options, may allow
the Participant to choose which treatment shall apply to such Participant’s
Options.

 

(d)         Any action permitted under this Section 10 may be taken without the
need for the consent of any Participant.  To the extent a Corporate Transaction
also constitutes a Change in Capitalization and action is taken pursuant to this
Section 10 with respect to an outstanding Option, such action shall conclusively
determine the treatment of such Option in connection with such Corporate
Transaction notwithstanding any provision of the Plan to the contrary (including
Section 9).

 

(e)         To the extent the Committee chooses to make payments to affected
Participants pursuant to Section 10(a) or Section 10(b), any Participant who has
not returned any letter of transmittal or similar acknowledgment delivered to
the Participant that the Committee requires be signed in connection with such
payment within the time period established by the Committee for returning any
such letter or similar acknowledgement shall forfeit his or her right

 

17

--------------------------------------------------------------------------------


 

to any payment and his or her associated Options may be cancelled without any
payment therefor.

 

11.                               Nonexclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

12.                               Amendments and Termination

 

(a)            Amendment and Termination of the Plan. The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that any such amendment, alteration, suspension, discontinuance
or termination that would impair the rights of any Participant or any holder or
beneficiary of any Option theretofore granted shall not to that extent be
effective without the prior written consent of the affected Participant, holder
or beneficiary.  The termination date of the Plan, following which no Options
may be granted hereunder, is the tenth anniversary of the Effective Date;
provided, that such termination shall not affect Options then outstanding, and
the terms and conditions of the Plan shall continue to apply to such Options.

 

(b)            Amendment of Option Agreements. The Committee may, to the extent
consistent with the terms of any applicable Option Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Option theretofore granted or the associated Option
Agreement, prospectively or retroactively; provided, that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Option theretofore granted shall not to that extent be effective without the
prior written consent of the affected Participant, holder or beneficiary.

 

18

--------------------------------------------------------------------------------


 

ANNEX A

 

(Provisions Applicable to Options Granted in California)

 

To the extent not in accordance with the foregoing plan, the following shall
govern all Options and other Awards granted and securities sold to residents of
California:

 

1.             Options shall be exercisable for not more than 120 months from
the date the Option is granted.

 

2.             Options granted pursuant to the plan shall not be transferred
other than by will, by the laws of descent and distribution, to a revocable
trust, or as permitted by Rule 701 of the Securities Act of 1933, as amended (17
C.F.R. 230.701).

 

3.             The number of securities purchasable pursuant to any Option and
the exercise price thereof shall be proportionately adjusted in the event of a
stock split, reverse stock split, stock dividend, recapitalization, combination,
reclassification or other distribution of the issuer’s equity securities without
the receipt of consideration by the issuer, of or on the issuer’s class or
series of securities underlying the Option.

 

4.             Unless the Participant’s employment is terminated for cause as
defined by applicable law, the right to exercise the Option in the event of
termination of employment, to the extent that the Participant is entitled to
exercise on the date employment terminates, shall continue until the earlier of
(1) the Option expiration date, (2) at least 6 months from the date of
termination if termination was caused by death or disability, or (3) at least 30
days from the date of termination if termination was caused other than by reason
of death or disability.

 

5.             The Plan must be approved by a majority of the outstanding
securities entitled to vote by the later of (1) within twelve (12) months before
or after the date the Plan is adopted, or (2) prior to or within twelve (12)
months of the granting of any option under the Plan in California.

 

6.             No Options may be granted more than 10 years from the date the
Plan is adopted or the date the Plan is approved by the issuer’s security
holders, whichever is earlier.

 

19

--------------------------------------------------------------------------------